 EXHIBIT 10.100




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.




Original Issue Date: February 14, 2007

$2,300,000.00




$2,300,000 SECURED ORIGINAL ISSUE DISCOUNT DEBENTURE




THIS DEBENTURE is a duly authorized and validly issued Debenture of Corcell,
Ltd., a Nevada corporation, having its principal place of business at 9000 W.
Sunset Boulevard, Suite 400, Los Angeles, California 90060 (the “Company”),
designated as its $2,300,000 Secured Original Issue Discount Debenture (the
“Debenture”).

FOR VALUE RECEIVED, the Company promises to pay to Shelter Island Opportunity
Fund, LLC or its registered assigns (the “Holder”), or shall have paid pursuant
to the terms hereunder, the principal sum of $2,300,000.00 by the Maturity Date,
and to pay interest to the Holder on the aggregate outstanding principal amount
of this Debenture in accordance with the provisions hereof.  This Debenture is
subject to the following additional provisions:




Section 1.

Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Debenture, (a) capitalized terms not otherwise defined herein
shall have the meanings set forth in the Securities Purchase Agreement and (b)
the following terms shall have the following meanings:

“Bankruptcy Event” means any of the following events: (a) the Company or the
Parent commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or the Parent, (b) there is commenced against the Company or the Parent
any such case or proceeding that is not dismissed within 60 days after
commencement; (c) the Company or the Parent is adjudicated insolvent or bankrupt
or any order of relief or other order approving any such case or proceeding is
entered; (d) the Company or the Parent suffers any appointment of any custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or the Parent makes a general assignment for the benefit of creditors;
(f) the Company or the Parent calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or the Parent, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual or legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective
control (whether through legal or beneficial ownership of capital stock of the
Parent or the Company, by contract or otherwise) of in excess of 25% of the
voting securities of the Parent or in excess of 10% of the voting securities of
the Company, or (ii) the Parent or the Company merges into or consolidates with
any other Person, or any Person merges into or consolidates with the Parent or
the Company and, after giving effect to such transaction, the stockholders of
the Parent or the Company, as the case may be, immediately prior to such
transaction own less than 40% of the aggregate voting power of the Parent or
less than 90% of the aggregate voting power of the Company or the successor
entity of such transaction, or (iii) the Company or the Parent sells or
transfers all or substantially all of its assets to another Person, whether in
one transaction or in a series of related transactions.

“ Event of Default ” shall have the meaning set forth in Section 5.







1







--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) August 14, 2009 and (ii) the date this
Debenture is permitted or required to be paid in accordance with the terms
hereof.

“Original Issue Date” means the date of the first issuance of this Debenture,
regardless of any transfers of this Debenture and regardless of the number of
instruments which may be issued to evidence this Debenture.

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; and (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien.

“Prime Rate” means, at any date, the “Prime Rate,” as published in The Wall
Street Journal (Eastern Edition) on such date or on the Trading Date immediately
preceding such date if such date is not a Trading Date.

“Securities Purchase Agreement” means the Securities Purchase Agreement among
the Company, the Parent and the original Holder, dated as of the Original Issue
Date, 2007, as amended, modified or supplemented from time to time in accordance
with its terms.




Section 2.

Interest and Payments.




a)

Interest Rate. Interest shall accrue each day on the aggregate outstanding
principal amount of this Debenture at the rate per annum equal to the higher of
(i) the sum of 3.00% plus the Prime Rate on such date or (ii) 11.25%.




b)

Payments of Principal and Interest.  The Company shall pay the Holder the
following amounts (each such payment being a “Periodic Payment”):




Payment Date

Payment Amount

On March 30, 2007 and on the last day of each of the next two calendar months

$25,000

The last day of each of following six calendar months

$60,000

The last day of each calendar month thereafter until the Maturity Date

$75,000




All Periodic Payments shall be applied by the Holder first, to the payment of
all accrued and unpaid interest hereon and then, the balance shall be applied to
the unpaid principal hereof.  




The Periodic Payments shall be paid to Holder in accordance with the terms of
the Collateral Account Control Agreement; provided, that, as long as no Event of
Default has occurred and is then continuing, on the first day of each month
after the Periodic Payment for the immediately preceding month has been made to
Holder, any funds then on deposit in the account established pursuant to the
Collateral Account Control Agreement may be remitted to the Company and not
applied by it to the payment of principal or interest hereunder.




All accrued and unpaid interest hereon and principal hereof shall be paid in
full on the Maturity Date.





2







--------------------------------------------------------------------------------




c)

Method of Payment.  All Periodic Payments shall be made by the Holder debiting
the account established pursuant to the Collateral Account Control Agreement on
the dates such payments are due in the amount then due and Holder crediting such
amounts to the Periodic Payments required to be made hereunder.  The inability
of Holder to make such debits and credits at any time due to insufficient funds
shall not relieve the Company of its unconditional obligation to make all such
Periodic Payments.




d)

Interest Calculations. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the principal sum, together with all accrued and unpaid interest and
other amounts which may become due hereunder, has been made.




e)

Prepayment.  The Company may prepay all or any portion of the principal amount
of this Debenture upon at least two Trading Days’ notice to the Holder by paying
the amount of principal desired to be prepaid together with a payment equal to
10% of the amount being prepaid.  At the option of the Holder upon notice to the
Company, the principal amount of this Debenture and all accrued and unpaid
interest hereon, shall become due and payable on the date on which a Change of
Control Transaction shall have been consummated (it being understood and agreed
that absent such notice from Holder, a Change of Control Transaction shall not
result in any portion of this Debenture being due and payable).  In the event
that on the 270th day after the Original Issue Date, the aggregate amount of
storage charges that are more than 120 days past due for all periods prior to
the Original Issue Date is greater than 1% of all storage charges for such
periods, the Company shall pay to the Holder, as a prepayment of the principal
amount outstanding hereunder, within two Trading Days of the occurrence of such
an event, an amount equal to the product of (i) $400 and (ii) the total number
of stored samples that result in such past due rate to exceed 1%.  (For purposes
of illustration only, if, after 270 days, the Company has 10 samples that
represent the excess above 1%, the Company will be required to pay $4,000 as a
prepayment.)




Section 3.

 Registration of Transfers and Exchanges.

 

a)

Different Denominations. This Debenture is exchangeable for an equal aggregate
principal amount of Debenture of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.




b)

Investment Representations. This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Securities
Purchase Agreement and may be transferred or exchanged only in compliance with
the Securities Purchase Agreement and applicable federal and state securities
laws and regulations.




c)

Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.




Section 4.

Covenants. As long as any portion of this Debenture remains outstanding, the
Company agrees as follows:




a)

it shall not enter into, create incur, assume, guarantee or suffer to exist any
indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom,
unless in any such case, the obligations of the Company with respect thereto are
subordinated to the obligations of the Company hereunder on terms satisfactory
to the Holder;





3







--------------------------------------------------------------------------------




b)

other than Permitted Liens, it shall not enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;




c)

it shall not amend its charter documents, including without limitation, the
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;




d)

it shall not repay, repurchase or offer to repay, repurchase or otherwise
acquire any of the Company Stock or Common Stock Equivalents;




e)

 it shall not issue any securities, debt or equity, to any Person other than
Parent;




f)

it shall not engage in any business other than the storage of cord blood samples
or any activities directly related thereto;




g)

it shall not pay cash dividends or distributions on any equity securities of the
Company;




h)

it shall not enter into any agreement with respect to any of the foregoing ;




i)

it shall not waive any material right or condition to closing under the Purchase
Agreement;




j)

it shall have net income (as calculated in accordance with GAAP) of at least
$1.00 for the quarter ended September 30, 2007 and for each of its fiscal
quarters thereafter;




k)

it shall, at all times, have gross margins (as calculated in accordance with
GAAP) on its business of storing cord blood for the immediately preceding 90
days of at least 70% in 2007 and at least 75% in each year thereafter;




l)

it shall, at all times from and after July 1, 2007, maintain a total cash
balance in one or more savings accounts with a recognized financial institution
of not less than $50,000;




m)

it shall have a net operating loss (as calculated in accordance with GAAP) of
not more than $700,00 for the 12-months ended December 31, 2007, and EBITDA (as
calculated in accordance with GAAP) of not less than $1.00 in each calendar year
thereafter;




n)

it shall have average monthly revenue from the storage of cord blood in amounts
equal to or exceeding the amounts set forth below for each of the periods
indicated:




Average Monthly Revenue

Fiscal Quarter

$75,000

Ended March 31, 2007, June 30, 2007, September 30, 2007 and December 31, 2007

$87,500

Ended March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008
and each fiscal quarter thereafter




o)

commencing April 1, 2007 and during each calendar month thereafter, less than
1.00% of the Company’s invoices for storage samples with respect to periods
after the Original Issue Date shall be more than 120-days past due; and




p)

it shall furnish Purchaser not later than five Business Days after the end of
each calendar month with the Company’s financial statements as at and for the
period ended on the last day of the immediately preceding month.

 





4







--------------------------------------------------------------------------------




Section 5.

Events of Default.  




a)

“Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):




i.

any default in the payment of (A) the principal amount of this Debenture or (B)
interest or other amounts owing to the Holder on this Debenture, within two
Trading Days as and when the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise);the Company or the Parent shall
fail to observe or perform any other covenant or agreement contained in this
Debenture or any other Transaction Document to which it is a party which failure
is not cured, if possible to cure, within the earlier to occur of (A) three
Trading Days after notice of such failure sent by the Holder and (B) four
Trading Days after the Company or the Parent, as the case may be, has become or
should have become aware of such failure;




ii.

a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under (A) any of
the Transaction Documents or (B) any other material agreement, lease, document
or instrument to which the Company or any Subsidiary is obligated (and not
covered by clause (vi) below);




iii.

any representation or warranty made in this Debenture, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;




iv.

the Company or Parent shall be subject to a Bankruptcy Event;




v.

the Company or Parent shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $25,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;




vi.

the Common Stock shall not be eligible for listing or quotation for trading on a
Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within seven Trading Days; or




vii.

any monetary judgment, writ or similar final process shall be entered or filed
against the Company or Parent or any of their respective property or other
assets for more than $50,000, and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of 45 calendar days.





5







--------------------------------------------------------------------------------




b)

Remedies Upon Event of Default. If any Event of Default occurs, the outstanding
principal amount of this Debenture plus accrued but unpaid interest and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Holder’s election, immediately due and payable.  Commencing after the
occurrence of any Event of Default, the interest rate on this Debenture shall
accrue at an interest rate equal to 18.00% per annum.  In connection with such
acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law and the Transaction Documents.  Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the
Debenture until such time, if any, as the Holder receives full payment pursuant
to this Section 5(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.




Section 6.

Miscellaneous.  




a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be delivered as set forth in the
Securities Purchase Agreement.




b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued interest, as applicable,
on this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed.  This Debenture is a direct, unconditional, secured and
senior debt obligation of the Company.




c)

Lost or Mutilated Debenture.  If this Debenture shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.




d)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Debenture shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of laws thereof.




e)

Waiver.  Any waiver by the Holder of a breach of any provision of this Debenture
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture.  The
failure of the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture.  Any waiver by the Holder must be in
writing.




f)

Severability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.




g)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




h)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.




(Signature Page Follows)





6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.




 

 

CORCELL, LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

     Title:

 













7





